COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00066-CV


IN THE INTEREST OF J.M.W., A
CHILD




                                     ----------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant attempts to appeal from a July 27, 2010 order of dismissal for

want of prosecution. Assuming that Appellant timely filed a motion to reinstate in

compliance with rule of civil procedure 165a(3), her notice of appeal was due

October 25, 2010, ninety days after the judgment. 2        See Tex. R. App. P.


      1
       See Tex. R. App. P. 47.4.
      2
         Appellant filed a motion for reconsideration of the July 27, 2010 order of
dismissal, and we assume for purposes of this opinion that the motion for
reconsideration complied with the motion for reinstatement requirements of rule
of civil procedure 165a(3). See Tex. R. Civ. P. 165a(3).
26.1(a)(3). The notice of appeal was not, however, filed in the trial court until

December 6, 2010.3

      On February 27, 2012, we notified Appellant of our concern that we lack

jurisdiction over this appeal because the notice of appeal was not timely filed.

We informed Appellant that this appeal may be dismissed for want of jurisdiction

unless she or any party desiring to continue the appeal filed with the court on or

before March 8, 2012, a response showing grounds for continuing the appeal.

Appellant filed a response on March 20, 2012, and an amended notice of appeal

on April 17, 2012, but neither the response nor the amended notice of appeal

presents grounds for continuing the appeal or even attempts to explain the late-

filing of the notice of appeal.

      Appellant’s untimely notice of appeal fails to vest jurisdiction in this court.

See Tex. R. App. P. 25.1; Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex.

1997). Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f).



                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: April 26, 2012




      3
      For unknown reasons, the notice of appeal was first received in this court
on February 17, 2012.


                                         2